Citation Nr: 0109063	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-02 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV) infection.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to April 
1987.

This case initially arose from a rating decision of January 
1999 from the Jackson, Mississippi, Regional Office (RO).  In 
a decision dated in April 2000, the Board of Veterans' 
Appeals (hereinafter the Board) denied entitlement to service 
connection for HIV infection finding that the claim was not 
well grounded.  The appellant appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's April 2000 decision and 
remanded the case to the Board for further adjudication 
pursuant to an Order of the Court in response to a Motion to 
Remand filed by the Secretary to the appeal.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is competent evidence of record that the veteran's 
HIV infection was incurred during his period of active 
service.


CONCLUSION OF LAW

HIV infection was incurred during active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending before the Court, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to 
be codified as amended at 38 U.S.C. § 5107).  Consequently, 
the VA is obligated to assist the veteran in the development 
of his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  In addition, to eliminating the well-
groundedness requirement, the statue also amplified the duty 
to assist itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

As noted, the new law provides for specific assistance to be 
provided to the veteran in the development of his or her 
claim.  However, the new law further specifies, that where, 
as here, the evidence of record is sufficient to make a 
decision on the claim, a remand for additional development is 
not appropriate and instead, the determination should be 
based on the evidence of record.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A(d)(2)(C).

At the time the Court remanded this case to the Board for re-
consideration in light of the new law, the veteran and his 
representative submitted additional evidence in support of 
his claim.  This evidence consists of a statement by the 
veteran, medical evidence from a private facility in 1987 
showing surgery for lacerations of the veteran's scalp, face 
and arms, and a lengthy statement by a private physician 
asserting that the veteran's HIV had its onset during his 
period of active service.  No written waiver of the veteran's 
right to have the RO initially review this evidence was 
contained in the claims file; however, in light of this new 
evidence and review of the record as a whole, the veteran has 
presented sufficient evidence to grant his claim.  
Accordingly, he is not prejudiced by the Board's decision not 
to remand this claim to the RO for consideration of the new 
evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran contends that he contracted HIV during his period 
of service because he frequently engaged in high risk 
behavior at this time.  He specifically contends that while 
on active duty he spent much of his off-duty time engaging in 
unprotected sex with multiple male partners which he believes 
resulted in his infection with HIV.  The veteran testified at 
a December 1999 hearing before a member of the Board that he 
had symptoms of frequent colds in service.  He also testified 
that he initially tested positive in 1989 in Las Vegas, 
Nevada, at the Clark County Health Department.  He was told 
at that time that he most likely had the infection for 21/2 to 
3 years.  

The record shows that the veteran entered military service 
immediately after high school, and he has submitted a written 
statement asserting that he did not engage in high risk 
behavior prior to service because of his family's strict 
religious background.  The March 1986 Report of Medical 
History taken at the time of the veteran's induction into 
service notes that he had been treated for gonorrhea in 1985 
as a high school student, and had no sequelae.  In service 
the veteran was tested for a sexually transmitted disease in 
March 1987, and from December 1986 until his discharge had 
complaints of cold symptoms, sinus problems, upper 
respiratory infections, and a sensation of fatigue which was 
treated with an immunization prescription versus viral 
syndrome.  No disabilities were noted at the time of the 
veteran's discharge in April 1987.  The veteran was given an 
honorable discharge from service for admitting that he was a 
homosexual.  

The post-service medical evidence indicates that the Clark 
County Health Service in Las Vegas, Nevada initially 
documented the veteran's HIV infection in May 1990.  In 
October 1990, the Clark County treatment records note that 
the veteran's time of infection was unknown.  The veteran 
reported that he was not an intravenous drug user and had no 
homosexual exposures.  He also reported that he had had a 
blood transfusion in North Carolina in 1987-88 after a motor 
vehicle accident.  These records cover a period from May 1990 
to March 1992, and no other discussion regarding possible 
onset of the infection is in these records.  

In December 2000 the veteran submitted a sworn statement 
averring that he had lied to the Clark County Health Service 
when he denied homosexual activity and when he told them he 
had had a blood transfusion in 1987-88.  To support this 
statement he submitted private medical records from a North 
Carolina medical facility which indicate that he had surgery 
to treat lacerations of his face, scalp and wrists.  None of 
the medical evidence indicates that the veteran was given 
blood during this treatment.

Addressing the potential onset of the veteran's HIV 
infection, the veteran submitted a statement by Dr. H, his 
treating physician.  The statement notes that the veteran 
reported that he had tested positive in 1989, and that he 
began to have HIV related symptoms in 1997.  It states that 
if the veteran tested positive in 1989, he was infected in 
the 1980's.  Dr. H. also states that he doesn't "know when 
[the veteran] was originally infected."

In an attempt to clarify the possible timeframe of infection, 
the veteran submitted a December 2000 statement by Dr. B.  
Prior to rendering an opinion, Dr. B. reviewed a copy of the 
veteran's claims file, including his service medical records, 
and spoke with the veteran.  Upon completing this review, Dr. 
B. asserted that in his opinion the veteran's HIV infection 
occurred during his service time.  He based this conclusion 
on the veteran's high risk behavior during this period, his 
treatment for a sexually transmitted disease during service, 
his cold and sinus symptoms in service, and his elevated T4 
lymphocyte count reported in 1991.  The lengthy and detailed 
statement specifically notes, with citation to medical 
treatises, that bacterial infections of the skin, lungs and 
sinuses occur more frequently in persons with HIV, and the 
veteran had multiple symptoms of infection during service 
from December 1986 to discharge.  Moreover, he points out the 
veteran had a T4 lymphocyte count of 543 in 1991.  When this 
finding is considered based on charts of the development of 
the HIV infection, the charts indicates that a T4 lymphocyte 
count of 543 in 1991 suggests infection in 1986-1987, but not 
before this time, or the T4 lymphocyte count would be lower 
than 543.  Accordingly, Dr. B. states that infection prior to 
service is unlikely based on the veteran's T4 lymphocyte 
count in 1991.  

The Board notes that the Court has offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court has instructed that it should be based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical opinion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Further, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For 
the reasons set forth below, following a review of the entire 
evidence of record, the Board concludes that the medical 
evidence of record supports the veteran's claim that his HIV 
infection had its onset in service, and the veteran's 
assertions of his high risk behavior during service are 
credible.

With regard to the veteran's statements about his high risk 
activity and symptomatology during service, the Board finds 
that the veteran has been consistent throughout the record 
about these events, despite the private nature of some of the 
information being revealed.  Additionally, although the 
veteran asserted that he had not engaged in homosexual 
activity prior to service in contradiction to his entry 
records which show a history of gonorrhea, the Board notes 
that the fact that the veteran was sexually active in high 
school does not indicate that his behavior rose to the level 
of high risk activity he admitted to during service, and his 
reason for lying to the Clark County Health Service, that he 
did not want to admit that he was a homosexual, is 
reasonable.  Accordingly, despite the contradiction over his 
sexual activity in high school, the Board finds that the 
veteran's is credible, and his statements regarding his high 
risk behavior in service are credible.  

Having found the veteran's statements credible, the Board 
also finds that Dr. B's assessment of the onset of the 
veteran's HIV infection is credible.  The opinion is not only 
supported by the veteran's statements, but by medical 
evidence of record and medical treatises concerning HIV.  
Furthermore, there is no medical evidence contradicting Dr. 
B's conclusion that the onset of the veteran's HIV infection 
was during service.  Dr. H's statement corroborates this 
conclusion by asserting that onset was likely to be in the 
1980's, and the Clark County Health Service records make no 
assessment of onset.  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for HIV 
infection is granted.



ORDER

Entitlement to service connection for HIV infection is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

